                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

WESTGATE RESORTS, LTD. et al.,

       Plaintiffs,

v.                                                       Case No. 6:17-cv-1467-Orl-37DCI

MITCHELL REED SUSSMAN; and
MITCHELL REED SUSSMAN &
ASSOCIATES,

      Defendants.
_____________________________________

                                          ORDER

       The Court held a pre-trial conference in this case on June 19, 2019, where it issued

certain rulings. This Order memorializes the Court’s oral pronouncements.

       First, the Court directed the parties to submit supplemental briefing on Plaintiffs’

ability to offer statistical evidence to prove what damages were caused by Mr. Sussman’s

interference with owners’ contracts. Plaintiffs represented they had a “statistician” to

opine on the correlation between owners’ missed payments and Defendants’ sending

Westgate a letter of representation. Yet on review of Plaintiffs’ witness and expert witness

lists (Docs. 238-4, 238-6), the only expert Plaintiffs designated is Steven Wolf, a Certified

Public Accountant retained to calculate damages. (Doc. 185-1, p. 1.) As Plaintiffs stated in

their Response to Defendants’ motion in limine, “Wolf’s testimony will not address

causation”—“he was not tasked with evaluating causation.” (Doc. 232, p. 6.) He was

“retained to calculate [Plaintiffs’] economic losses.” (Id.) Plaintiffs then go on to say that


                                             -1-
Wolf “will present facts related to the timing of certain owners’ defaults, in relation to

certain actions taken by [Defendants], but he has not reached any opinions expressly

regarding causation and will not be offered to testify as to causation, beyond presenting

the data.” (Id. at 6–7.) Unlike the consumer behavior expert Dr. Stewart who was hired to

analyze the effect of the defendants’ advertisements in support of a Lanham Act claim in

Diamond Resorts, et. al v. Aaronson, Case No. 6:17-cv-1394-Orl-37DCI (May 2, 2019 Doc.

223, pp. 1–2), Mr. Wolf is not a statistician and his Expert Report reflects mere calculations

performed at the request of Plaintiffs, assuming liability. (Doc. 185-1, p. 12.) Thus, before

the Court gets into the weeds of the admissibility of statistical evidence to support

damages caused by Mr. Sussman’s interference, Plaintiffs will be directed to identify the

“statistician” poised to offer such evidence. The record certainly doesn’t reflect one.

       Next, after the Court expressed serious misgivings about how Plaintiffs could

prove this case at trial—particularly with respect to the 131 owners who were simply

foreclosed on without receiving one of Defendants’ three exit methods that fall outside

the scope of the Court’s summary judgment order—the Court re-set this case for the

September trial term with a Pre-Trial Conference on Thursday, August 15, 2019. To that

end, the Court will direct the parties to re-submit the Joint Trial Statement following

robust meet-and-confers on the Statement of the Case, Exhibit Lists, Deposition

Designations, Jury Instructions, and the Verdict Form. The Court will also deny without

prejudice the parties’ pending motions in limine and electronic equipment motions, with

a new submission date for all other motions.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

                                             -2-
1.   On or before Monday, June 24, 2019, Plaintiffs are DIRECTED to identify

     the “statistician” referenced at the Pre-Trial Conference.

2.   On or before Monday, July 1, 2019, Plaintiffs are DIRECTED to submit

     briefing on the admissibility of statistical evidence to support causation as

     it relates to the damages element of a tortious interference with contractual

     relations claim.

3.   Defendants are DIRECTED to respond to Plaintiffs’ brief on or before

     Monday, July 22, 2019.

4.   The Pre-Trial Conference is re-set for Thursday, August 15, 2019 at 10a.m.

5.   On or before Monday, August 5, 2019, the parties are DIRECTED to submit

     a joint Pre-Trial Statement with all accompanying attachments (see Doc. 67,

     pp. 14–18). The parties are DIRECTED to meet and confer before

     submitting these materials.

6.   The parties’ motions to allow electronic equipment (Docs. 226, 227) and

     motions in limine (Docs. 228, 229) are DENIED WITHOUT PREJUDICE.

7.   The parties’ new deadline to file a single motion in limine and any other

     motions is Friday, July 19, 2019.

DONE AND ORDERED in Chambers in Orlando, Florida, on June 20, 2019.




                                   -3-
Copies to:
Counsel of Record




                    -4-
